Exhibit 10.1

FIRST AMENDMENT TO EMPLOYMENT AGREEMENT

THIS FIRST AMENDMENT (“First Amendment”) to the Employment Agreement is made and
entered into as of the 21st day of September, 2009 between Multi-Color
Corporation, an Ohio corporation (“Multi-Color”), and Nigel Andrew Vinecombe
(“Employee”).

RECITALS:

A. On February 29, 2008, Collotype International Holdings Pty Ltd (“Collotype”)
was acquired by Multi-Color as part of a Share Sale and Purchase Agreement.
Pursuant to that acquisition, and effective as of the date of the acquisition,
Collotype and Employee entered an Employment Agreement (the “Employment
Agreement”), attached hereto as Exhibit A.

B. Employee has been appointed Chief Operating Officer (“COO”) of Multi-Color,
effective May 7, 2009.

C. Both Employee and Multi-Color agree that Multi-Color, the parent company of
Collotype, has determined that it is in the best interests of Multi-Color and
its shareholders to amend the Employment Agreement to reflect Employee’s new
position as Chief Operating Officer of Multi-Color. Employee agrees that the
First Amendment accurately reflects the pertinent changes to the terms and
conditions of his employment as COO of Multi-Color and he is voluntarily and
knowingly entering into the First Amendment.

NOW, THEREFORE, in consideration of the promises and mutual covenants contained
in this First Amendment and the Employment Agreement and for good and valuable
consideration, the receipt of which is mutually acknowledged, Multi-Color and
the Employee agree to modify and amend the Employment Agreement as follows:

1. Both Employee and Multi-Color agree that, upon execution of the First
Amendment, the amended Employment Agreement and the First Amendment are the new
agreement between Employee and Multi-Color concerning Employee’s employment by
Multi-Color. Employee and Multi-Color understand and agree that any reference in
the Employment Agreement to Collotype or “Employer” is hereby amended and
understood to mean Multi-Color. Employee and Multi-Color further agree that the
material amended terms in the Employment Agreement and the First Amendment
constitute a binding Employment Agreement between Employee and Multi-Color.

2. Schedule 1 of the Employment Agreement titled “Details” is hereby deleted and
replaced with a new Schedule as shown in the attached Amended Schedule 1 –
Details.

3. Schedule 2 of the Employment Agreement titled “Services” is hereby deleted
and replaced with a new Schedule as shown in the Attached Amended Schedule 2 –
Services.



--------------------------------------------------------------------------------

4. Schedule 3 of the Employment Agreement titled “Confidential Information”
remains in full force and effect.

5. In Section 1.1, titled “Defined terms,” the following bolded terms are
amended as follows:

Associates means in relation to a person: (a) a person with whom the person
associates as part of a business enterprise ; (b) a company or trust of which
the person has control; or (c) the spouse or child over the age of 18 of the
person.

Business Days means any day other than Saturday, Sunday or Public Holiday in the
State of Ohio, United States of America.

Related Body Corporate means a company and any and all parent or subsidiary
companies.

6. Section 1.2(a)(vi) is hereby deleted and replaced with the following
language:

“reference to dollars is a reference to the currency of the United States of
America.”

7. Section 6.2 is hereby deleted and replaced with language in attached Amended
Schedule 1 – Details.

8. Section 6.3 is hereby deleted and replaced with language in attached Amended
Schedule 1 – Details.

9. Section 8.1 of the Employment Agreement titled “Pre-existing medical
conditions” is hereby deleted, shall be re-titled “Employee Disability,” and is
hereby replaced with the following language:

Employee is required to give Multi-Color notice of any disability, as defined by
the Americans with Disabilities Act, 42 U.S.C. § 12102(2) and Oh. Rev. Code
4112.01(13), that he has or develops, if such disability requires a reasonable
accommodation from Multi-Color in order that Employee may continue to perform
the essential functions of his duties. In the event that Employee has a
disability that requires a reasonable accommodation, Multi-Color will make
efforts to reasonably accommodate Employee as required by applicable state or
federal disability laws. However, the parties understand and agree that, given
Employee’s position as COO of Multi-Color, it would be an undue hardship if
Employee were absent or otherwise unable to perform the essential functions of
his duties for more than an aggregate total of ninety (90) days within any
twelve (12) month period. Therefore, if as a result of or related to a
disability, Employee is unable to perform his full-time duties as described in
the Employment Agreement, First Amendment and any subsequent amendments thereto,
for an aggregate total of ninety (90) days within any twelve (12) month period
to the satisfaction of Multi-Color, Multi-Color may terminate Employee’s
employment under Clause 11 of the Employment Agreement and the terms of the
First



--------------------------------------------------------------------------------

Amendment. Multi-Color reserves the right to take reasonable and appropriate
measures to verify any claim of disability raised by Employee as provided and
permitted under applicable law.

10. Section 8.2 titled “Criminal Convictions (including traffic offenses)” is
hereby deleted, re-titled “Criminal Convictions” and is hereby replaced with the
following language:

Employee will provide Multi-Color with written notice of any: (i) criminal
felony conviction, arrest or indictment; (ii) conviction, arrest or indictment
relating to a crime involving fraud, dishonesty or misappropriation; or
(iii) conviction, indictment, or arrest that requires, or may require, Employee
to spend time in jail or other penal institution, whether such conviction,
indictment, or arrest occurred in the past or occurs subsequent to the execution
of this First Amendment. Multi-Color reserves the right, at its sole discretion,
to terminate the employment of Employee for any of the above-described
convictions, arrests, or indictments or for failing to give the required notice.

11. Section 10.2 titled “Undertakings by the Employee” is hereby deleted,
re-titled “Non-Compete and Non-Solicitation,” and is replaced with the following
language:

Non-Solicitation of Customers: For the period commencing on the date of this
First Amendment and ending on the expiration of one (1) year following the
termination or expiration of Employee’s employment with Multi-Color for any
reason or no reason at all, whether voluntary or involuntary, Employee shall not
either directly or through any intermediary solicit, entice or induce, recruit,
encourage or otherwise endeavor to cause or attempt to cause any current or
prospective customer of Multi-Color to:

 

  a. Cease doing business in whole or in part with Multi-Color;

 

  b. Change or alter in any adverse way the business relationship such customer
has with Multi-Color; or

 

  c. Interfere or disrupt a relationship between Multi-Color and a prospective
customer that is known by Employee where there is a probable future economic
benefit or advantage to Multi-Color from such relationship.

During the 60-day period following the expiration or termination of Employee’s
employment with Multi-Color for any reason or no reason at all, whether
voluntary or involuntary, Employee shall take no affirmative action to disclose
or otherwise communicate to any of the customers of, or suppliers to,
Multi-Color that Employee’s employment with Multi-Color has expired or been
terminated, or is about to expire or be terminated, and until that 60th day,
Multi-Color shall have the sole discretion to determine who may notify those
customers or suppliers of the expiration or termination (or impending expiration
or termination) of Employee’s employment, and the form, substance and timing of
such notification; provided, this provision shall not be construed to prohibit a
response by Employee to any inquiry acknowledging the expiration or termination
of Employee’s employment once it has occurred.



--------------------------------------------------------------------------------

Non-Solicitation of Employees: For the period commencing on the date of this
Agreement and ending on the expiration of one (1) year following the expiration
or termination of Employee’s employment with Multi-Color for any reason or no
reason at all, whether voluntary or involuntary, Employee shall not either
directly or indirectly through any intermediary solicit, entice or induce,
recruit, encourage or otherwise endeavor or attempt to cause any employee of
Multi-Color to leave the employment of Multi-Color to work with Employee or with
any other person or business with whom Employee is or becomes affiliated;
provided, that the foregoing covenant shall not apply to or prohibit
solicitations by Employee or persons or businesses with whom Employee has become
affiliated made to the public generally through print or e-mail solicitations or
advertising.

Covenant not to Compete: In consideration of Employee’s employment and exposure
to the training in, use of and provision of Multi-Color Confidential
Information, which Employee agrees would not have been made available absent
execution of this Agreement, Employee agrees that for the period commencing on
the date of this Agreement and ending on the expiration of one (1) year
following the expiration or termination of Employee’s employment with
Multi-Color for any reason or no reason at all, whether voluntary or
involuntary, Employee will not work for any individual or entity, or own,
control or invest in any entity, that provides similar services as Multi-Color
or is a competitor of Multi-Color and its businesses. The foregoing applies
regardless of whether Employee engages in such work or activities directly or
indirectly as an employee, independent contractor, agent, owner, investor, sole
proprietor or otherwise.

12. Sections 10.3 titled “Duration of prohibition” and 10.4 titled “Geographic
application” is hereby deleted and is replaced with a new Section 10.3 titled
“Limitations on Non-Compete and Non-Solicitation” which shall contain the
following language:

The undertakings in clause 10.2 apply only if the activity prohibited by clause
10.2 occurs within any geographical area in which, as of the Termination Date,
Multi Color engages in business or has otherwise established goodwill, business
reputation or any customer relations.

13. Section 10.5 titled “Interpretation” shall be deleted.

14,. Section 14 titled “Governing law and jurisdiction” is hereby deleted and is
replaced with the following language under the same title:

Multi-Color and Employee agree that the law of the State of Ohio in the United
States of America applies to and will govern the Employment Agreement and First
Amendment, even if application by a court or other tribunal of choice of law or
conflict of law principles would normally require application of a different
law. Multi-Color and Employee further agree to submit to the exclusive
jurisdiction of courts located in Ohio to resolve any dispute that arises under,
or in connection with, the Employment Agreement or First Amendment.



--------------------------------------------------------------------------------

15. To the extent necessary to be consistent with his employment by Multi-Color
in the United States, Employee and Multi-Color agree that the Employment
Agreement and First Amendment will be interpreted to reflect his employment in
the United States for Multi-Color and that he no longer is employed by Collotype
under the Employment Agreement.

16. The terms of the Employment Agreement and Schedules thereto that are amended
herein shall be effective as of August 1, 2009. All terms of the Employment
Agreement and Schedules thereto not specifically amended herein shall remain in
full force and effect.

IN WITNESS WHEREOF, THE UNDERSIGNED HAVE EXECUTED THIS Agreement as of the date
first written above.

 

MULTI-COLOR CORPORATION By:  

/s/ Francis D. Gerace

Title:  

President and CEO

WITNESS:  

/S/ Lesha K. Spahr

  (“Employer”)

/s/ Nigel A. Vinecombe

NIGEL A. VINECOMBE   (“Employee”) WITNESS:  

/S/ Lesha K. Spahr



--------------------------------------------------------------------------------

Amended Schedule 1 – Details

 

1. Employee

 

Name    Nigel Andrew Vinecombe Address    224 East 8th Street    Apartment #806
   Cincinnati, OH 45202

 

2. Effective Date of First Amendment

August 1, 2009

 

3. Expiry Date

The second anniversary of the Employment Commencement Date With Multi-Color

 

4. Total Employment Cost

 

Annual Base Salary:   USD 300,000.00 (paid on the payroll schedule applicable to
other US based executives of Multi- Color) Bonus:   Eligible to participate in
the Executive Incentive Compensation Plan, with a target payout factor of 85% of
Annual Base Salary Stock Options:   On the day this First Amendment is entered
into, the Company shall grant the Executive under the Company’s 2003 Stock
Incentive Plan, 30,000 stock option awards, with five-year vesting. During the
Executive’s employment, Executive may receive additional stock option awards or
restricted stock, as determined by the Board or its committees from time to
time. Retirement Plan:   Superannuation: 10% of Annual Base Salary Welfare and
Other Benefit Plans:   Eligible to participate and shall receive all benefits
under welfare, fringe, vacation and other similar benefit plans, practices,
policies and programs provided by Multi-Color to the extent applicable generally
to other US based executives of Multi-Color.



--------------------------------------------------------------------------------

Amended Schedule 1 – Details Cont.

 

Fringe Benefits:   Car Allowance USD $600.00 per month Housing Allowance:   USD
$3,750.00 per month, grossed up for tax purposes for period of time assigned to
US, but in no case not longer than twenty-four (24) months. Home Leave:  
Employee will be reimbursed for two (2) home leave trips for Employee and spouse
to Australia for each twelve (12) months Employee works in the US. Travel will
be scheduled for business class airfare. Tax Equalization:  

For the period of time assigned to the US, but in no

case not longer than twenty-four (24) months, Employee’s tax liability will be
tied to the “tax equalization” concept for purposes of calculating taxes for
Employee’s annual base salary, bonus, Company contribution to the Superannuation
Fund, housing allowance and home leaves. Multi-Color will withhold an estimated
home country Australian tax liability based on Employee’s earned income.
Employee’s annual total “tax equalized” liability will then be reconciled by an
independent tax service provider based on Employee’s actual earned and personal
income based on current Australian tax law. Employee’s total overall annual tax
liability will not exceed that of Employee’s peer based on a “stay-at-home” tax
liability concept.

Expenses:   During Employee’s employment, Employee shall be entitled to receive
prompt reimbursement for all reasonable business expenses incurred by the
Employee and documented as required by regulations of the Internal Revenue
Service.

 

5. Responsible Person

Francis D. Gerace



--------------------------------------------------------------------------------

Amended Schedule 2 – Services

Job Description:

 

  •  

Manage and supervise the day-to-day operations of the business, including sales,
marketing, operations and organizational development.

 

  •  

Achieve financial targets.

 

  •  

Execute business growth strategy subject to President and CEO, and Board
approval.

 

  •  

Coordinate Annual Business Plans, including budgets, for business segments for
recommendation to Multi-Color Corporation President and CEO, and Board.

 

  •  

Execute on Performance Plans once Annual Business Plans and budgets are
approved.

 

  •  

Fulfill Duties and Responsibilities associated with being Board Member.



--------------------------------------------------------------------------------

  Exhibit A to First Amendment  

Employment

Agreement

 

Nigel Vinecombe

 

Collotype Labels Pty Ltd (Employer)

The party described in item 1 of Schedule 1

(Employee)



--------------------------------------------------------------------------------

Employment Agreement

 

 

Details

   3

Agreed terms

   4

1.      Defined terms and interpretation

   4

2.      Engagement

   5

3.      Obligations

   5

4.      Acknowledgement by Employee

   6

5.      Total Employment Cost

   6

6.      Leave Entitlements

   7

7.      Performance review

   7

8.      Notifications

   8

9.      Confidential information, materials and intellectual property

   8

10.    Restraint

   9

11.    Termination

   10

12.    Entire Agreement

   11

13.    Inconsistency

   11

14.    Governing law and jurisdiction

   11

15.    General

   11

Schedule 1 - Details

   13

Schedule 2 - Services

   14

Schedule 3 - Confidential Information

   15

Signing page

   17

 

 



--------------------------------------------------------------------------------

Details

 

 

Date    2008

Parties

 

Name    Collotype Labels Pty Ltd Short form name    Employer Notice details   
Name    The party described in item 1 of Schedule 1 Short form name    Employee

Background

 

A The Employer carries on the business of printing and manufacturing labels.

 

B The Employer has agreed to employ the Employee to provide the Services on a
full-time basis on the terms and conditions of this Agreement.



--------------------------------------------------------------------------------

Agreed terms

 

 

1. Defined terms and interpretation

 

1.1 Defined terms

In this Agreement:

Associates means, in relation to a person:

 

  (a) an associate of the person under sections 10 to 17 of the Corporations
Act;

 

  (b) a company or trust of which the person has control; or

 

  (c) the spouse or child over the age of 18 of the person.

Business means the business conducted by the Employer.

Business Days means any day other than Saturday, Sunday or Public Holiday in
South Australia.

Commencement Date means the date set out in item 2 of Schedule 1.

Confidential Information means:

 

  (a) information relating to the business affairs and employees of the
Employer;

 

  (b) matters of a technical nature, future directives and policies, technical
data pertaining to the general affairs of the Employer, internal procedures and
information, financial information, information pertaining to other employees,
salaries, strategic and business plans and like information relating to the
Employer;

 

  (c) other information which the Employer tells the Employee is confidential or
which if disclosed, the Employee knows or ought reasonably to know would be
detrimental to the Employer;

 

  (d) all other information which is imparted to the Employee in circumstances
which the Employee knows or should reasonably know that the information is
confidential to the Employer or any other persons with whom the Employer is
concerned; and

excludes any information that is public knowledge otherwise than as a
consequence of a breach by the Employee of obligations under this Agreement or
breach by some other person of a duty of confidence to the Employer.

Intellectual Property Rights means all intellectual property rights, including
but not limited to:

 

  (a) know-how, trade secrets, patents, copyright, registered designs, trade
marks and any right to have confidential information kept confidential; and

 

  (b) any application or right to apply for registration of any of the rights
referred to in paragraph (a).

Initial Term means the period commencing on the Commencement Date and ending
either on the earlier of:

 

  (a) the date specified in item 3 of Schedule 1 (Expiry Date); or

 

  (b) on the termination of this Agreement under clause 11.

Related Body Corporate has the meaning given in section 9 of the Corporations
Act.



--------------------------------------------------------------------------------

Services means the duties and responsibilities described in Schedule 2 to be
performed by the Employee pursuant to and in accordance with the terms and
conditions of this Agreement or such other services as may be mutually agreed to
in writing between the Employer and the Employee from time to time.

Total Employment Cost means the total gross annual remuneration of the Employee
(inclusive of superannuation) described in clause 5 and item 4 of Schedule 1,
including, but not limited to, the provision of a fully maintained motor vehicle
to the Employee, with registration, insurance and ongoing running costs to be
borne by the Employer.

 

1.2 Interpretation

 

  (a) In this Agreement including the Background and Schedules unless the
contrary intention appears:

 

  (i) a word denoting the singular includes the plural and vice versa;

 

  (ii) a word denoting an individual or person includes a corporation, firm,
authority, government or government authority and vice versa;

 

  (iii) a word denoting a gender includes all genders;

 

  (iv) an agreement representing or warranting on the part of two or more
persons binds them jointly and severally;

 

  (v) a reference to a person includes the persons executors, administrators,
successors and assigns;

 

  (vi) a reference to dollars is a reference to Australian dollars;

 

  (vii) headings are for convenience and reference only and do not effect
interpretation; and

 

  (viii) where an expression is defined, another part of speech or grammatical
form of that expression has a corresponding meaning.

 

  (b) The Background and Schedules form part of this Agreement.

 

2. Engagement

 

  (a) The Employer agrees to engage the Employee to perform the Services for the
Initial Term in accordance with this Agreement.

 

  (b) In consideration for performing the Services, the Employee will be
entitled to the Total Employment Cost.

 

3. Obligations

 

3.1 Employee’s obligations

 

  (a) The Employee will:

 

  (i) provide the Services exclusively to the Employer during the Initial Term;

 

  (ii) perform the Services from the premises of the Employer and as directed by
the Employer from time to time (including inter or intra state locations);

 

  (iii) devote sufficient time, attention and skill to the performance of the
Services;

 

  (iv) be involved with and participate in certain activities which may be
arranged by the Employer from time to time;



--------------------------------------------------------------------------------

  (v) use his best endeavours to promote the work and reputation of the
Employer;

 

  (vi) comply with all reasonable lawful directions and policies of the
Employer;

 

  (vii) conduct himself in accordance with and to a standard which supports the
principles on which the Employer operates; and

 

  (viii) perform all duties to ensure compliance pursuant to statutory
obligations and requirements on the part of the Employer.

 

  (b) Throughout the Initial Term, the Employee will be loyal to, and supportive
of the Employer’s aims and objectives.

 

  (c) After the Expiry Date, the Employer and the Employee will meet to discuss
the renewal of this Agreement.

 

  (d) The Employee will report to the person named in item 5 in Schedule 1
(Responsible Person) and will provide this person with monthly written reports
about the performance of the Services including (without limitation) actual
performance compared to budget.

 

3.2 Employer’s obligations

 

  (a) The Employer will at all times:

 

  (i) treat the Employee fairly and reasonably;

 

  (ii) not hinder the Employee in relation to the performance of the Services;

 

  (iii) not alter the Employee’s position to the Employee’s prejudice;

 

  (iv) not discriminate against, bully or harass the Employee.

 

  (b) The Employer acknowledges that a breach of clause 3.2 will constitute a
material breach of this Agreement.

 

  (c) Minimum six months notice or payment in lieu for termination of employment
(except Summary Termination as per clause 11.1).

 

4. Acknowledgement by Employee

 

  (a) The Employee acknowledges that the Employer conducts its business with a
high degree of professionalism and commitment so it can enhance its operations
as a printing and labelling business.

 

  (b) The Employee acknowledges and agrees that the Employer has the right to
make changes in employment arrangements in particular with regard to the
allocation of duties and tasks.

 

  (c) The Employee acknowledges and agrees that his employment with the Employer
is governed by written policies of the Employer as amended from time to time.

 

  (d) The Employee acknowledges and agrees that no provision in any industrial
award or agreement forms a term of this Agreement.

 

5. Total Employment Cost

 

  (a) The Total Employment Cost is inclusive of superannuation (including,
without limitation, the minimum employer contribution payable by the Employer
under Superannuation Guarantee legislation from time to time) all overtime,
annual leave and all other statutory entitlements that apply to the Employee’s
position.

 

  (b) The Employer will deduct from the Total Employment Cost:



--------------------------------------------------------------------------------

  (i) and remit to the Taxation Office, instalments of income tax in compliance
with the Employer’s obligation; and

 

  (ii) any other deductions which the Employer is lawfully authorised or obliged
to make.

 

  (c) The Total Employment Cost may be structured by mutual agreement of the
parties. Any changes to the Total Employment Cost must be evidenced in writing
and signed by both parties.

 

  (d) The parties acknowledge that the Total Employment Cost is all inclusive
and is in compensation for all exigencies arising out of the position including
(without limitation) overtime, out of hours commitments, attendance at meetings
and conferences and attending any and all training programs (or otherwise)
requiring the attendance of the Employee.

 

  (e) No additional remuneration for overtime will be authorised or paid to the
Employee.

 

  (f) The Employee will be paid the weekly pro-rata cash component of the Total
Employment Cost taken as salary, by electronic bank transfer into a bank account
of the Employee’s choice.

 

  (g) The Total Employment Cost will be reviewed upon each anniversary of the
Commencement of this Agreement.

 

6. Leave Entitlements

 

6.1 Basis for leave entitlements

 

  (a) All leave entitlements pursuant to this clause 6 will be calculated on the
cash component of the Total Employment Cost taken as salary.

 

  (b) The date of commencement of the Employee’s employment for the purpose of
calculating the Employee’s leave and other entitlements is the date which the
Employee first commenced employment with the Employer or a Related Body
Corporate of the Employer.

 

6.2 Annual leave

 

  (a) The Employee will be entitled to 20 Business Days annual leave per year of
service. Any unused leave will accrue from year to year.

 

  (b) The Employee will inform the Employer in writing of his/her intention to
take annual leave and such leave will be taken once agreed to by the parties, at
a time that is mutually acceptable to each party.

 

  (c) The Employee warrants to take annual leave immediately upon the
entitlement exceeding 30 Business Days, and failing this, at the absolute
discretion of the Employer, the Employee can be directed to take the leave on
the provision of 7 days notice.

 

6.3 Sick leave

The Employee is entitled to 8 days paid sick leave per year of service. The
Employee covenants to be bound by the Employer’s sick leave policy (as amended
by the Employer from time to time).

 

7. Performance review

 

  (a) The Employee’s position will be subject to a performance review every 12
months from the Commencement Date.



--------------------------------------------------------------------------------

  (b) The terms and parameters of the performance review will be established by
the Employer (at the Employer’s sole discretion) who may from time to time
consult with the Employee in relation to reasonable performance guidelines.

 

8. Notifications

 

8.1 Pre-existing medical conditions

 

  (a) The Employee fully understands the entire scope of the Services including
the physical activity and working conditions and undertakes to provide to the
Employer written notice before the Commencement Date, of any condition that may
impede the Employee’s ability to satisfactorily perform the Services in
accordance with this Agreement.

 

  (b) The Employee acknowledges that any failure to notify the Employer of a
condition in accordance with clause 8.1(a) may prejudice the Employee’s future
entitlements for compensation, rehabilitation or otherwise and the Employer will
be entitled to terminate this Agreement without notice in accordance with clause
11.

 

8.2 Criminal convictions (including traffic offences)

 

  (a) The Employee will provide to the Employer written notice before the
Commencement Date of any and all criminal convictions relating to any offence
involving fraud or dishonesty or any other serious offence (including a traffic
offence) which is punishable by imprisonment (whether imprisoned or not).

 

  (b) The Employee acknowledges that any failure to notify the Employer of a
criminal conviction in accordance with clause 8.2(a) may prejudice the
Employee’s employment with the Employer, and the Employer will be entitled to
terminate this Agreement without notice in accordance with clause 11.

 

9. Confidential information, materials and intellectual property

 

9.1 Confidential Information

 

  (a) The Employee agrees to use Confidential Information in accordance with the
terms set out in Schedule 3.

 

9.2 Ownership of materials and intellectual property

 

  (a) All material provided to the Employee by the Employer and all Intellectual
Property Rights in that material (Employer’s Material) is and will remain the
property of the Employer.

 

  (b) All material produced by the Employee in performing the Services and all
Intellectual Property Rights in that material (Material), will upon its creation
be the sole property of the Employer unless otherwise agreed to in writing by
the Employer.

 

  (c) The Employee, if and whenever required by the Employer to do so, must at
the expense of the Employer or its nominee:

 

  (i) apply or join in applying with the Employer (at the discretion of the
Employer) for letters patent or other protection in Australia or in any other
part of the world for any of the Material; and

 

  (ii) do all things necessary for vesting such letters patent or other
protection when obtained and all right and title to and interest in the same
(including all patent rights an proprietary rights) in the Employer, its nominee
or such other person as the Employer may require as sole beneficial owner.



--------------------------------------------------------------------------------

  (d) The Employer irrevocably appoints the Employer to be his attorney in his
name, and on his behalf to execute any instrument and to do any thing and
generally to use the Employee’s name for the purpose of giving to the Employer,
his nominee or such other person as the Employer may require the full benefit of
the provision of this clause 9.

 

  (e) At the Employer’s request, the Employee must return all of the Material
and the Employer’s Material and the Employee is not entitled to retain copies of
the Material or the Employer’s Materials in any form whatsoever.

 

10. Restraint

 

10.1 Defined terms

In this clause 10:

engage in means to participate, assist or otherwise be directly or indirectly
involved as a member, shareholder, unit holder, director, consultant, advisor,
contractor, principal, agent, manager, employee, beneficiary, partner, associate
or trustee.

Termination Date means the date on which the Employee’s employment with the
Employer ends.

 

10.2 Undertakings by the Employee

In order to reasonably protect the goodwill of the Employer’s business, the
Employee undertakes to the Employer that he will not, and will procure that each
of his Associates will not, other than in the performance of the Services under
this Agreement:

 

  (a) engage in any business or activity which is the same as or substantially
similar to or competitive with, the Business or any material part of it;

 

  (b) solicit, canvass, induce or encourage any person who was at any time
during the 6 month period prior to the Termination Date, a director, employee or
agent of the Employer to leave the employment or agency of the Employer;

 

  (c) solicit, canvass, approach or accept any approach from any person who was
at any time during the Employee’s period of employment with the Employer, a
client or customer of the Employer with a view to obtaining the custom of that
person in a business which is the same or substantially similar to or
competitive with, the Business; or

 

  (d) interfere with the relationship between the Employer and its clients,
customers, employees or suppliers.

 

10.3 Duration of prohibition

The undertakings in clause 10.2 begin on the date of this agreement and end:

 

  (a) on the 2nd anniversary of the Termination Date;

 

  (b) on the first anniversary of the Termination Date;

 

  (c) 6 months after the Termination Date.

 

10.4 Geographic application

The undertakings in clause 10.2 apply only if the activity prohibited by clause
10.2 occurs within:

 

  (a) worldwide;

 

  (b) the United States of America, the Commonwealth of Australia and the
Republic of South Africa;

 

  (c) the United States of America or the Commonwealth of Australia or the
Republic of South Africa;



--------------------------------------------------------------------------------

  (d) the Commonwealth of Australia.

 

10.5 Interpretation

Clauses 10.2, 10.3 and 10.4 have effect together as if they consisted of
separate provisions, each being severable from the other. Each separate
provision results from combining each undertaking in clause 10.2, with each
period in clause 10.3, and combining each of those combinations with each area
in clause 10.4. If any of those separate provisions is invalid or unenforceable
for any reason, the invalidity or unenforceability does not affect the validity
or enforceability of any of the other separate provisions or other combinations
of the separate provisions of clauses 10.2, 10.3 and 10.4.

 

10.6 Exception

This clause 10 does not restrict the Employee or any Associate of the Employee
from holding 5% or less of the shares of a listed company.

 

10.7 Restrictions reasonable

The Employee agrees that the prohibitions and restrictions set out in this
clause 10 are reasonable in the circumstances and necessary to protect the
goodwill of the Business.

 

10.8 Acknowledgements

The Employee acknowledges that:

 

  (a) all the prohibitions and restrictions in this clause 10 are reasonable in
the circumstances and necessary to protect the goodwill of the Business;

 

  (b) damages are not an adequate remedy if the Employee or an Associate of the
Employee breaches this clause 10; and

 

  (c) the Purchaser may apply for injunctive relief if:

 

  (i) the Employee or an Associate of the Employee breaches or threatens to
breach this clause 10 ; or

 

  (ii) it believes the Employee or an Associate of the Employee is likely to
breach this clause 10.

 

11. Termination

 

11.1 Summary termination

The Employer may terminate the Employee’s employment under this Agreement
summarily at any time if the Employee:

 

  (a) fails to perform the Services under this Agreement in a competent and
satisfactory manner (of which the Services will act as performance indicators);

 

  (b) is guilty of wilful misconduct or gross negligence;

 

  (c) engages in conduct that is contrary to the policies of the Employer;

 

  (d) engages in any conduct warranting summary dismissal at common law;

 

  (e) is charged of any offence involving fraud or dishonesty or any other
serious offence (except for a traffic offence) which is punishable by
imprisonment (whether imprisoned or not);

 

  (f) becomes bankrupt or compounds with his or her creditors (or any of them)
or assigns his or her estate for the benefit of creditors (or any of them); or

 

  (g) breaches any of the provisions of clauses 8, 9 or 10.



--------------------------------------------------------------------------------

11.2 Termination on notice

 

  (a) The Employer may terminate this Agreement by giving three months notice to
the Employee if termination is due to reasons under clause 11.1, otherwise by
giving six months notice.

 

  (b) At the Employer’s discretion:

 

  (i) the Employee may be required to work through all (or part only) of the
notice period; or

 

  (ii) the Employer may make payment instead of the Employee working through the
whole notice period (or the un-worked balance of the notice period).

 

  (c) The Employer at its sole discretion can decide whether the Employee needs
to perform any Services during the notice period.

 

  (d) The Employee is required to provide three months notice of resignation.

 

12. Entire Agreement

Subject to clause 15.1, this Agreement constitutes the entire understanding and
agreement between the parties as to the subject matter.

 

13. Inconsistency

If any provision of this Agreement is offensive to or inconsistent with any
statute, regulation, award, industrial agreement or any other edict having the
force of law, then to the extent of that offence or inconsistency (and not
otherwise), this Agreement will be of no effect and the offensive or
inconsistent provision will be removed from the balance of this Agreement.

 

14. Governing law and jurisdiction

The law of South Australia applies to this Agreement and the parties submit to
the non exclusive jurisdiction of its Courts.

 

15. General

 

15.1 Amendments

Variations, modifications or waiver of any provisions of this Agreement
including consent to any departure by any party from their obligations under
this Agreement, will not be valid or effective unless they are represented in
writing and signed by each party to this Agreement.

 

15.2 Accrued rights

Termination of this Agreement does not affect any accrued rights or remedies of
a party.

 

15.3 Survival

Clauses 9 (Confidential information, materials and intellectual property), 10
(Restraint), 14 (Governing Law) and 15.2 (Accrued rights) continue to apply
after termination of this agreement.



--------------------------------------------------------------------------------

15.4 Costs

Each party must bare its own costs of negotiating, preparing and executing this
Agreement.

 

15.5 No waiver

A waiver by a party of any of the provisions of this Agreement will not be
binding unless expressly made in writing, and any waiver will relate only to the
matter, non-compliance or breach to which it relates and will not apply to any
subsequent matter, non-compliant or breach.

 

15.6 Severance

Part or all of any provision of this Agreement that is illegal or unenforceable
may be severed from this Agreement and the remaining provisions of this
Agreement will continue in full force and effect.

 

15.7 Counterparts

This Agreement may be executed in any number of counterparts. All counterparts
taken together will constitute one instrument. Where counterparts are used, this
Agreement will come into effect on the last exchange of either or original or
facsimile counterparts. Where facsimile counterparts are used, original
counterparts are to be exchanged as soon as practicable, but failure to exchange
originals will not effect the validity of this Agreement.



--------------------------------------------------------------------------------

Schedule 1 - Details

 

 

1. Employee

Name                    Nigel Andrew Vinecombe

Address                Lot 104 Swamp Road Oakbank SA 5243

 

2. Commencement Date

The Completion Date pursuant to the Share Sale and Purchase Agreement between
Tropical Rain Nominees Pty ltd atf The Vinecombe Absolutely Entitled Trust, The
Maher Absolutely Entitled Trust and the Frankhuisen Absolutely Entitled Trust,
R.G.Teakle Pty Ltd, Vineland Pty Ltd atf R.G.Teakle Pty Ltd, Peter Brian Teakle
and the Teakle Family Trust, Peter Brian Teakle, Collotype International
Holdings Pty Ltd, Collotype Labels International Pty Ltd and Multi-Color
Corporation.

 

3. Expiry Date

The third anniversary of the Commencement Date

 

4. Total Employment Cost

 

Salary:        AUD240,000 Superannuation:        AUD24,000
Fully Maintained Motor Vehicle:        Up to the value of AUD60,000 TOTAL:   
    AUD324,000

 

5. Responsible Person

Frank Gerace



--------------------------------------------------------------------------------

Schedule 2 - Services

 

Job Description:

 

•  

Work to achieve agreed financial plan; and

 

•  

Formulate and pursue acquisition strategies.

Key Performance Indicators:

 

•  

Coordinate Annual Business Plans, including Budgets, for International Business
Unit for recommendation to MCC CEO.

 

•  

Execute above Performance Plans once approved.

 

•  

Develop International Business Unit expansion plans with MCC CEO.

 

•  

Execute expansion plans subject to MCC CEO and Board approval.

 

•  

Fulfill Duties and Responsibilities associated with being MCC Board Member.



--------------------------------------------------------------------------------

Schedule 3 - Confidential Information

 

 

1. Disclosure and use of Confidential Information

 

  (a) In consideration of the Employer disclosing Confidential Information to
the Employee, the Employee agrees:

 

  (i) to use all Confidential Information solely for the purpose of the
performance of the Services;

 

  (ii) not to misuse Confidential Information;

 

  (iii) that if the Employee leaves the employment of the Employer, the Employee
will not use the Confidential Information for its own benefit or for the benefit
of any third party or competitor of the Employer;

 

  (iv) to keep confidential all Confidential Information; and

 

  (v) otherwise to comply with the terms of this Agreement.

 

  (b) The Employee must:

 

  (i) notify the Employer immediately if the Employee becomes aware of a
suspected or actual breach of Confidential Information;

 

  (ii) immediately take all steps to prevent or stop the suspected or actual
breach of Confidential Information; and

 

  (iii) comply with any direction issued by the Employer from time to time
regarding the protection of Confidential Information.

 

2. Security and control

 

  (a) The Employee must:

 

  (i) establish and maintain effective personal security measures to safeguard
Confidential Information from access or use not authorised under this Agreement;

 

  (ii) keep Confidential Information under its control;

 

  (iii) maintain complete, accurate and up-to-date records of its use, copying
and disclosure of Confidential Information and immediately produce these records
to the Employer on request; and

 

  (iv) immediately notify the Employer of any suspected or actual unauthorised
use, copying or disclosure of Confidential Information.

 

  (b) The Employee must provide assistance reasonably requested by the Employer
in relation to any proceedings the Employer may take against any person for
unauthorised use, copying or disclosure of Confidential Information. Should the
Employee not provide this assistance when directed to do so, the Employer is
entitled to take disciplinary action against the Employee which may include the
termination of their engagement.

 

3. Copying

 

  (a) The Employee must not copy any Confidential Information for use outside
the premises of the Employer without the Employer’s written consent.

 

  (b) All copies of Confidential Information made pursuant to paragraph 3(a) by
the Employee must be marked “Confidential”.



--------------------------------------------------------------------------------

4. No telecommunication transmission

The Employee must not transmit or permit the transmission by telecommunication
(including facsimile and electronic mail) of Confidential Information to any
person (including the Employer) without the prior consent of the Employer.

 

5. Acknowledgement and indemnity

 

  (a) The Employee acknowledges that it is aware that any breach of the
Employee’s duty of confidentiality under this Agreement will result in the
Employer suffering damage.

 

  (b) The Employee indemnifies the Employer against all losses, damages,
expenses and legal costs (on a solicitor and own client basis and whether
incurred by or awarded against the Employer) that the Employer may reasonably
sustain or incur as a result, whether directly or indirectly, of any breach by
the Employee of its duty of confidentiality under this Agreement.

 

6. Intellectual property rights

The parties acknowledge that this Agreement does not transfer any interest in
any intellectual property to the Employee and the Employee will be bound by
their obligations in clause 9 of this Employment Agreement.

 

7. Responsible person

The Employee will direct any enquiries about the use of Confidential Information
including all queries about the scope of this Employment Agreement to the
Responsible Person or the nominee of the Chief Executive Officer.

 

8. Exclusions

The obligations of confidentiality under this Agreement do not extend to
information that (whether before or after this Agreement is executed):

 

  (a) is rightfully known to or in the possession or control of the Employee and
not subject to an obligation of confidentiality on the Employee;

 

  (b) is public knowledge (otherwise than as a result of a breach of this
Agreement); or

 

  (c) the Employee is required by law to disclose.

 

9. Termination

 

  (a) The Employee’s obligation of confidentiality under this Agreement will
continue beyond the Initial Term in respect of all Confidential Information
other than information forming part of the Employee’s stock of general skill and
knowledge.

 

  (b) On termination of the Employee’s employment with the Employer, the
Employee’s right to use Confidential Information ceases and the Employee must
immediately, at the option of the Employer:

 

  (i) return to the Employer;

 

  (ii) destroy and certify in writing to the Employer the destruction of; or

 

  (iii) destroy and permit the Employer to witness the destruction of;

all Confidential Information in the Employee’s possession or control.



--------------------------------------------------------------------------------

Signing page

 

EXECUTED as an agreement.

 

Executed by Collotype Labels Pty Ltd pursuant to

section 127 of the Corporations Act 2001

    

/s/ Francis D. Gerace

    

/s/ Dawn H. Bertsche

Signature of director      Signature of director/company secretary

Francis D. Gerace

    

Dawn H. Bertsche

Name of director (print)      Name of director/company secretary (print) Signed
by /s/ Nigel Andrew Vinecombe     

/s/ Louisa McClurg

     Signature of witness     

Louisa McClurg

     Name of witness (print)     